Citation Nr: 1444614	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).

The RO scheduled the Veteran for a local hearing in November 2009.  The Veteran did not appear at the scheduled hearing or request a new one.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In November 2012, the Board denied increased ratings for residuals of shrapnel fragment wound and ulnar neuropathy of the right upper extremity and an earlier effective date for service connection for diabetes mellitus.  The Board also remanded the current service connection claim for further development.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are relevant to the current claim. The AOJ appears to have considered such evidence, as documented in the February 2013 supplemental statement of the case.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran has headaches, as a residual of a TBI, related to service.  





CONCLUSION OF LAW

The criteria for the establishment of service connection for headaches as a residual of a TBI have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit of service connection for headaches, as a residual of TBI, sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection Claim

The Veteran contends that he had a TBI in service and has subsequent residuals from such TBI.  In his August 2008 claim, the Veteran reported that he had headaches due to head trauma in service.  

Service treatment records are silent as to any complaints of, or treatment for, a TBI or headaches.  Subsequent VA medical records document denials of headaches.  (May 2008 VA medical records).  

However, the Veteran has provided credible reports of hitting his head in service.  During an October 2008 diabetes mellitus VA examination, he reported that while in Vietnam, his armored personnel carrier had been hit by a booby trap, causing him to hit is right arm and legs, as well as to receive a concussion.  Similarly, during a November 2011 PTSD VA examination, he reported that he was unsure if he had a TBI, but that he had been in an armored vehicle that hit a land mine, which resulted in his being ejected from the vehicle, landing on his head, and losing consciousness.

In December 2012, the Veteran underwent a VA examination for TBI.  At that time, he reported he had been thrown from the top of a truck, after the truck had hit a bomb.  After that occurred, he lost consciousness.  He further reported that he woke up with a "massive" headache, which lasted for weeks.  He claimed that he subsequently had three to four headaches a month, triggered by stress.  

The December 2012 VA examiner confirmed that the Veteran had a TBI.  The VA examiner further found subjective residuals attributable to TBI - namely headaches.  The VA examiner opined that the Veteran's injury account was consistent with a moderate TBI.  The VA examiner also noted that none of the Veteran's medical records documented either a head injury or headaches.

The Veteran, however, has reported having headaches since service. (December 2012 VA examination).  He is competent to report continuing symptoms, as opposed to offering an opinion as to medical causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Veteran has not claimed to have residuals of TBI other than headaches, though he made complaints of mild memory loss and anxiety during his VA examination.  However, the Board notes that the Veteran is already service-connected for posttraumatic stress disorder (PTSD) and was rated based on various symptoms to include anxiety and memory loss.  (February 2012 rating decision).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, it would be pyramiding to consider the Veteran's mild memory loss and anxiety to both the service-connected PTSD and TBI.  

Furthermore, the December 2012 VA examiner noted that headaches were the only residual of TBI.  He did not indicate that either memory loss or anxiety were residuals of an in-service TBI.  As such, the only TBI residual supported by the medical evidence of record is headaches.  

Given the Veteran's credible reports of an in-service head injury and headaches since service, in conjunction with the December 2012 VA examiner's finding of TBI and subjective residual headaches, the Board finds that the evidence of record is at least at equipoise in regards to the claim.  As such, the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Giving the Veteran the benefit of the doubt, the Board finds that service connection for the claim for service connection for headaches, as a residual of TBI, is granted.  


ORDER

Service connection for headaches, as a residual of TBI, is granted.


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


